Filed 11/13/20 Parsi v. California Unemployment Ins. etc. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 IRINA PARSI,
           Plaintiff and Appellant,
                                                                         A159203
 v.
 CALIFORNIA UNEMPLOYMENT                                                 (San Mateo County
 INSURANCE APPEALS BOARD,                                                Super. Ct. No. 19CIV03329)
           Defendant and Respondent.


         Irina Parsi appeals from the denial of the petition for writ of
administrative mandate by which she sought to challenge determinations
that she was not eligible to receive unemployment insurance benefits. She
maintains the adverse determinations were based on an erroneous conclusion
as to the identity of her most recent employer. The California
Unemployment Insurance Appeals Board (Board) agrees that reversible error
occurred in the administrative proceedings and requests that this court
reverse the judgment and direct the superior court to grant the writ petition
and remand the matter for further proceedings before the Board.
         We will do so.




                                                               1
                               BACKGROUND
      Parsi worked as a salesperson for Kassar Enterprises, owned by Fayed
Kassar (Kassar). She also worked for H&R Block, full time during tax
preparation season and otherwise part time.
      On May 21, 2017, Parsi opened a claim for unemployment benefits
based on her employment with H&R Block and received benefits.
      In September 2017, Parsi fractured her ankle, went on medical leave
from Kassar Enterprises, and received disability benefits. Her podiatrist
advised she would be released to return to work as of October 17, and she
asked to be returned to the schedule at Kassar Enterprises but was told the
schedule for that week had been set and she needed to submit a doctor’s
release. She provided a letter from her podiatrist asking that she be excused
from work from September 23, through October 17, 2017. On October 18,
however, the podiatrist told Parsi he had misread her MRI, which showed
several broken bones in her foot, and he extended her disability leave to
January 22, 2018.
      Parsi did not inform Kassar Enterprises of this extension of her
disability. When Parsi did not return to work after October 17, Kassar
assumed she had abandoned her employment and, in November, hired
someone else to replace her.
      On December 20, 2017, Parsi contacted Kassar, saying she was still on
disability and hoped to return to work by the end of January. She then
contacted him on January 17, 2018, and she was placed on the schedule for
January 28 and 29. On January 27, Parsi texted Kassar that she would not
be able to come to work because she was not feeling well, and would use her
remaining paid sick leave. She believed she had 5.91 hours of sick leave
remaining from 2017. Kassar responded that she had no accrued sick leave



                                      2
and they needed to “set you up as an employee again, and then you can start
accruing sick leave.” On January 30, 2018, Parsi advised Kassar she was
resigning her employment due to her medical condition.
      Parsi later explained that she was experiencing pain in her right arm
and high blood pressure, and could not perform her job with Kassar
Enterprises because she was unable to raise her arm to place items on
shelves and racks. She had continued working for H&R Block, where it was
not necessary for her to raise her arm because she was simply working at a
computer.
      On May 20, 2018, Parsi filed a claim for unemployment benefits based
on her employment at H&R Block, with April 27, 2018 as the last day of
work, and as the reason for separation, “Laid Off/Lack of Work” and “reduced
hours.”
      Parsi was interviewed by the Employment Development Department
(EDD) on June 20, 2018. The EDD’s records for that interview list Kassar
Enterprises as “[v]erified last employer” and describe Parsi as having quit
after failing to return from a medical leave of absence. EDD determined
Parsi’s reason for quitting was not compelling, she did not attempt to
preserve her job, and she was disqualified from receiving benefits pursuant to
Unemployment Insurance Code1 sections 1256 (disqualification for leaving
most recent work voluntarily without good cause) and 1253, subdivision (c)
(eligible for benefits only if able to and available for work).
      On June 25, 2018, EDD mailed Parsi notice that she was not eligible to
receive benefits beginning April 22, 2018, because she voluntarily quit her
“last job with Kasser Enterprises” when she failed to return from leave of


      Further statutory references will be to the Unemployment Insurance
      1

Code unless otherwise specified.


                                         3
absence (§ 1256), and she was not eligible to receive benefits beginning May
20, 2018, because she was unwilling to accept employment for which she was
qualified (§ 1253, subd. (c)) and she withheld information concerning her
claim (§ 1257, subd. (a) [making false statement or withholding relevant
information to obtain benefits]).
      Parsi appealed the denial of benefits, stating her “most recent work”
was H&R Block and her last day of work was April 20, 2018. Parsi quoted
information from the EDD website she believed supported her view, disputed
the assertion that she was unwilling to accept work for which she was
qualified, and questioned the basis of the assertion that she made a false
statement.
      In a redetermination issued on July 6, 2018, EDD concluded Parsi was
ineligible to receive benefits beginning September 17, 2017, under section
1256, ineligible beginning January 28, 2018, under section 1253, subdivision
(c), and ineligible beginning June 24, 2018, under section 1257, subdivision
(a). EDD also informed Parsi she was required to repay overpayments for the
week of April 28 and the first three weeks of May 2018.
      Parsi again appealed. A telephone hearing was set for August 10, 2018,
for which Parsi appeared and testified but Kassar was absent. The
administrative law judge (ALJ) reversed the EDD decisions, noting the
employer was not present at the hearing to rebut Parsi’s testimony and
finding she left the job for good cause (“honest fear of harm to her health and
safety”), her continued employment with H&R Block showed she was able
and available for work, she did not withhold material facts by failing to
inform EDD of her inability to work for Kassar Enterprises because she was
able to work with restrictions, and she did not receive an overpayment of
benefits.



                                       4
      Kassar sought to vacate the ALJ’s decisions, stating he had been
unable to attend the August 10 hearing because he was hospitalized, and
explaining that Parsi did not return to work after providing her doctor’s letter
releasing her for work as of October 17, 2017, then contacted him about
returning to work at the end of January 2018, but instead of returning, called
in sick and then resigned. A hearing was set for September 18, 2018.
      At the hearing, although the ALJ questioned why Kassar had not
submitted documentation of his hospitalization and Kassar acknowledged he
had no good reason for not doing so, the ALJ found good cause for the non-
appearance on August 10. After Kassar testified that he did not hear from
Parsi after her doctor released her to return to work on October 17, 2017,
Parsi pointed out that she filed for disability; she acknowledged she did not
give Kassar documentation showing her doctor extended her disability
beyond October 17, 2017, but testified that when she filed for disability, she
was told she did not need to contact her employer because the department
would do so. Kassar denied having received anything from any disability
department about Parsi, and the ALJ told Parsi it was her responsibility, not
EDD’s, to inform her employer about disability. Subsequently, attempting to
demonstrate Kassar had lied at the hearing, Parsi submitted to the trial
court the EDD’s “Notice to Employer of Disability Insurance Claim Filed,”
which was mailed to Kassar on October 23, 2017, and directed Kassar to
complete and return the form, on which Kassar stated that Parsi quit on
September 22, 2017.
      Referring to section 1256, Parsi tried to argue that her “most recent
work” was for H&R Block, not Kassar Enterprises. The ALJ told her that
Kassar Enterprises was considered her most recent employer because this
was the job that might entitle her to unemployment benefits, and that she



                                       5
would not be entitled to unemployment benefits if H&R Block was the
employer because she continued to work for H&R Block while she was
disabled and until May 2018.
      The ALJ found Kassar’s hospitalization constituted good cause for
failing to appear on August 10, and granted the application to vacate his
previous decisions with respect to sections 1256, 1253, subdivision (c), and
1257, subdivision (a). The ALJ affirmed the EDD determination of
ineligibility under section 1256, finding there was no good cause for Parsi’s
failure to contact Kassar to extend her leave and Kassar reasonably assumed
Parsi had abandoned her job. The ALJ modified the EDD decision under
section 1257, subdivision (a), finding Parsi withheld material facts regarding
her separation from Kassar when she submitted her claim for benefits, but
concluding Parsi was disqualified for eight weeks rather than the 15 found by
EDD. The ALJ again reversed the EDD determination under section 1253,
subdivision (c), finding Parsi was able and available for work, and left in
effect his prior decision that Parsi did not receive an overpayment of benefits,
as Kassar was not a party to the case presenting this issue and it related to
the section 1253, subdivision (c), issue which was resolved in Parsi’s favor.
      Parsi appealed from the decisions regarding sections 1256 and 1257,
subdivision (a). The Board found no material errors and affirmed the ALJ’s
decisions.
      Parsi then filed a petition for writ of administrative mandate (Code
Civ. Proc., § 1094.5) in superior court, which the Board opposed. The trial
court denied the petition on October 24, 2019, finding substantial evidence
supported the findings that Parsi was ineligible for benefits because she




                                       6
voluntarily quit her job with Kassar Enterprises and withheld material facts
to obtain benefits.2
      This appeal followed.
                                DISCUSSION
      Parsi was found ineligible for unemployment benefits under sections
1256 and 1257, subdivision (a). As relevant here, section 1256 provides, “An
individual is disqualified for unemployment compensation benefits if the
director finds that he or she left his or her most recent work voluntarily
without good cause . . . .” (Italics added.)3 Section 1257 provides, “An
individual is also disqualified for unemployment compensation benefits if:
[¶] (a) He or she willfully, for the purpose of obtaining unemployment
compensation benefits, either made a false statement or representation . . .
with actual knowledge of the falsity thereof, withheld a material fact in order
to obtain any unemployment compensation benefits under this division.”4
      The EDD, the ALJ, the Board, and the trial court all based their
decisions on the premise that Kassar Enterprises was Parsi’s “most recent”
employer within the meaning of section 1256. Parsi has maintained
throughout this case that she could not be disqualified under section 1256
because her “most recent work” was for H&R Block, not Kassar Enterprises.




      Parsi filed a motion for new trial, which was taken off calendar, and a
      2

peremptory challenge to the trial judge, which was denied.
      3 Disqualification under section 1256 continues “until he or she has,
subsequent to the act that causes disqualification and his or her registration
for work, performed service in bona fide employment for which remuneration
is received equal to or in excess of five times his or her weekly benefit
amount.” (§ 1260, subd. (a).)
      4 Disqualification under section 1257, subdivision (a), lasts for a
specified number of weeks. (§ 1260, subds. (c) & (d).)


                                        7
      In its respondent’s brief on this appeal, the Board states that in
reviewing the record, it determined the ALJ “made a material error in
precluding Parsi from submitting evidence clarifying the identity of her most
recent employer.” The Board points out that Parsi’s application for
unemployment insurance benefits listed H&R Block as her employer, not
Kassar Enterprises, and was based on the termination of her employment
with H&R Block. The Board views the issue as bearing not only on the
disqualification under section 1256 but also on whether Parsi made a false
statement justifying disqualification under section 1257, subdivision (a).5
      At the September 2018 hearing, the Board continues, Parsi “attempted
to introduce evidence clarifying why H&R Block (and not Kassar) was in fact
her most recent employer for the purpose of this benefit determination, but
the ALJ effectively instructed Parsi on the record that she should not present
this evidence.” The Board states: “This instruction was in error, as Parsi’s
proposed evidence was directly relevant to the grounds on which her


      5  The Board states that Parsi was denied benefits under section 1257,
subdivision (a), on the ground that she “made false statements about who her
most recent employer was,” citing the ALJ’s decision on the section 1257,
subdivision (a), issue. The basis for this characterization is not clear, as the
ALJ’s decision states it is based on Parsi having “withheld material facts
from [EDD] regarding her separation from Kassar Enterprises.” The critical
paragraph of the ALJ’s decision is not a model of clarity, but it appears to
refer to two instances of withholding information: (1) Parsi failing to notify
“the employer” of her “separation” from Kassar Enterprises when she went on
a medical leave of absence on September 23, 2017, after having filed her
initial claim for unemployment benefits in May 2017, based on her
employment with H&R Block, and (2) Parsi failing to inform EDD until May
2018, that she had been medically released without restrictions on January
22, 2018. Regardless, on remand the Board shall reconsider Parsi’s eligibility
with respect to both section 1256 and section 1257, subdivision (a), in light of
the evidence Parsi was previously prevented from presenting as to the
identity of her most recent employer.


                                       8
unemployment claim had been denied and, if found credible by the trier of
fact, might have affected the outcome of the administrative proceedings. The
Board has determined that this error materially impacted the ALJ’s decision,
and that the Board itself, as well as the superior court, erred in their failures
to recognize and/or correct this error. The Board agrees that Parsi was
prejudiced by this error because the record before this court does not include
this potentially material evidence that Parsi was improperly barred from
presenting.”
      Accordingly, the Board asks us to reverse the trial court’s judgment and
direct that court to grant Parsi’s petition for writ of administrative
mandamus and remand to the Board so that the Board can consider the
evidence that was erroneously excluded.
      We have no reason to disagree with the Board’s assessment.
                                DISPOSITION
      The judgment is reversed. The matter is remanded to the superior
court with directions to grant Parsi’s petition for writ of administrative
mandate and remand the matter to the Board for proceedings consistent with
this opinion.




                                        9
                                        _________________________
                                        Kline, P.J.


We concur:


_________________________
Stewart, J.


_________________________
Miller, J.




Parsi v. California Unemployment Insurance Appeals Board (A159203)




                                   10